United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS AND BORDER PATROL,
Edmonton Alberta, Canada, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1109
Issued: December 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 24, 2012 appellant filed a timely appeal from the March 16, 2012 merit decision
denying his occupational disease claim in File No. xxxxxx385; the March 19, 2012 merit
decision denying his occupational disease claim in File No. xxxxxx576; and the March 16, 2012
merit decision denying his occupational disease claim in File No. xxxxxx549. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of these cases.2
ISSUES
The issues are: (1) whether appellant sustained a left shoulder injury in the performance
of duty pursuant to his claim in File No. xxxxxx385; (2) whether he developed a respiratory
1
2

5 U.S.C. § 8101 et seq.

Appellant requested an oral argument. The Clerk of the Board mailed a letter to appellant to confirm a
continuing desire for an oral argument in Washington, DC. No written confirmation was received; thus, the Board
has decided the appeal on the record.

condition in the performance of duty pursuant to his claim in File No. xxxxxx576; and
(3) whether appellant developed a respiratory condition in the performance of duty pursuant to
his claim in File No. xxxxxx549.
FACTUAL HISTORY
OWCP accepted appellant’s November 28, 2007 and December 21, 2008 claims (Nos.
xxxxxx846 and xxxxxx995), for acute episodic allergic bilateral conjunctivitis/rhinitis.
Appellant has filed similar occupational disease claims based on employment-related exposure to
toxic fumes and claims alleging an occupational shoulder injury, including those cases that are
the subject of this appeal.3 These claims have been consolidated, with File No. xxxxxx846
serving as the master file.4
On April 1, 2011 appellant, a 56-year-old customs and border protection officer, filed an
occupational disease claim alleging that he sustained a left shoulder injury as a result of
repetitive employment activities. He stated that he was required to rotate his left shoulder while
fingerprinting individuals, who routinely bumped his left arm due to the configuration of his
work space.5
In a letter dated April 18, 2011, OWCP informed appellant that the evidence and
information submitted were insufficient to establish his claim. Appellant was advised to submit
additional evidence, including a medical report containing a diagnosis and a reasoned opinion as
to how his employment activities caused or aggravated his diagnosed condition.
Appellant submitted a January 18, 2011 report of a magnetic resonance imaging (MRI)
scan of the left shoulder, reflecting an anterior glenoid labral tear.

3

Other claims include a pending May 18, 2011 occupational disease claim (No. xxxxxx270), in which appellant
alleged occupational asthma and allergic rhinitis due to employment-related exposure to jet and diesel fumes, dust
and toxins and a November 18, 2010 occupational disease claim (No. xxxxxx576), in which he alleged severe sinus
headaches, breathing difficulties and nausea due to employment-related exposure to jet and diesel fumes, dust and
toxins. In an April 1, 2011 occupational disease claim (No. xxxxxx385), he alleged a shoulder injury as a result of
repetitive fingerprinting activities.
4

These cases have been before the Board on prior appeal. In File No. xxxxxx576, appellant appealed nonmerit
decisions dated May 19 and September 29, 2011 denying his request for an oral hearing and his request for
reconsideration. By order dated December 19, 2011, the Board remanded the case for consolidation of case File
Nos. xxxxxx995, xxxxxx846, xxxxxx270 and xxxxxx576. Docket No. 12-69 (issued December 19, 2011). In File
No. 092522549, appellant appealed a May 23, 2011 decision denying his occupational disease claim. By order
dated December 19, 2011, the Board remanded the case for consolidation of case File Nos. xxxxxx549, xxxxxx995,
xxxxxx846, xxxxxx576, xxxxxx385 and xxxxxx270. Docket No. 11-1458 (issued December 19, 2011). In File No.
xxxxxx385, appellant appealed a June 28, 2011 decision denying his April 1, 2011 occupational disease claim. By
order dated December 12, 2011, the Board remanded the case for consolidation of the case File Nos. xxxxxx385
and xxxxxx549 and consideration of the evidence in all files. Docket No. 11-1946 (issued December 12, 2011).
5

File No. xxxxxx385. The Board notes that in his April 16, 2011 occupational disease claim in File No. xxxxxx549,
appellant also alleged that he sustained a shoulder injury as a result of repetitive fingerprinting activities. As noted,
File No. xxxxxx549 has been combined with the instant case file.

2

On May 24, 2011 OWCP again informed appellant that the evidence submitted was
insufficient to establish his claim and that he should submit a rationalized medical report
explaining how his claimed left shoulder condition resulted from his employment activities.
Appellant submitted a March 31, 2011 report from Dr. Christopher Lee, a treating
physician, who diagnosed left shoulder anterior glenoid labral tear and Hill-Sachs deformity. In
response to an inquiry by the employing establishment, Dr. Lee stated that appellant’s left
shoulder joint instability would affect his ability to perform the duties required of his position, as
his shoulder would likely dislocate during any potential physical altercation.
The record contains an April 1, 2011 report from Dr. Lawrence W. Raymond, an
employing establishment physician, who opined that appellant’s sinus and respiratory conditions
would not prevent him from performing the duties of his border protection assignment.
In letters dated April 1 and June 7, 2011, the employing establishment controverted
appellant’s claim.
By decision dated June 28, 2011, OWCP denied appellant’s claim on the grounds that the
medical evidence was insufficient to establish that his claimed left shoulder injury was causally
related to his accepted employment activities. Appellant disagreed with the decision and
appealed to the Board.
In an order dated December 12, 2011, the Board set aside the June 28, 2011 decision and
remanded the case for consolidation with appellant’s April 16, 2011 occupational disease claim
in File No. xxxxxx549, in which he also alleged that he sustained a work-related left shoulder
condition.
On remand, OWCP combined the instant case with File No. xxxxxx549 in accordance
with the Board’s directive.
By decision dated March 16, 2012, OWCP denied appellant’s claim. After reviewing the
evidence in the consolidated files, the claims examiner determined that the medical evidence was
insufficient to establish a causal relationship between appellant’s left shoulder condition and the
accepted employment activities. He noted that neither File No. xxxxxx549, nor any other file
that had been consolidated with this case, contained medical evidence relating to the claimed left
shoulder condition.
On November 18, 2010 appellant filed an occupational disease claim alleging that he
sustained eye irritation, breathing difficulties, nausea, chronic sinusitis and allergic bilateral
rhinitis due to employment-related exposure to varying levels of jet exhaust fumes, dust, toxins,
poisons and construction materials for the period April 18 through November 5, 2010 (File No.
xxxxxx576).6 He submitted statements from the employing establishment, accompanied by
informal environmental studies and reports, reflecting that he periodically worked approximately

6

File Nos. xxxxxx576 and xxxxxx549. Appellant also submitted Form CA-2s that were associated with the file
for periods through January 15, 2011.

3

75 to 120 yards from the opening of the Jetway and was exposed to exhaust from baggage
towing vehicles and increased levels of dust due to construction.
Appellant submitted a March 30, 2009 report from Dr. Lawrence W. Raymond, a Boardcertified internist, who diagnosed recurrent rhinitis and conjunctivitis related to unidentified
stimuli. Dr. Raymond suspected that jet fuel vapors and exhausts were possible participants. In
a May 29, 2009 report, Dr. Steven Bauer, a Board-certified internist, treated appellant for
symptoms of acute episodic allergic bilateral conjunctivitis/rhinitis, allergic chronic sinusitis and
laryngitis. He opined that appellant’s conditions were likely related to jet fumes, dirt and debris
caught in carpeting and possibly materials emitted from forced hot air and cold air systems in
appellant’s indoor work environment.
In a letter dated December 30, 2010, OWCP informed appellant that the information and
evidence submitted was insufficient to establish his claim. It advised him to submit detailed
factual information regarding the duties he performed that created his claimed hazardous
exposure and a rationalized medical report containing examination findings, a diagnosis and an
opinion explaining how the identified exposure caused or aggravated a diagnosed condition.
Appellant was treated by Dr. Jordanka Angelova, a family physician. On December 13,
2010 Dr. Angelova diagnosed sinusitis, which he opined was likely related to dust, fumes and
construction materials at work. On January 6, 2011 he stated that he had been treating appellant
since November 6, 2010 for symptomatology relating to allergic rhinitis, acute/chronic sinusitis,
and most recently laryngitis. Dr. Angelova opined that the symptoms were due to exposure to
airport-caused exhaust fumes, dust, as well as indoor allergens, such as carpeted areas. In a
January 26, 2011 report, he diagnosed chronic, recurrent allergic rhinitis, which he opined
developed as a result of appellant’s exposure at work to fumes, dust and chemicals present at
airports. Dr. Angelova noted that appellant’s symptoms, which included nasal congestion, itchy
eyes, dry throat, laryngitis, markedly improved or resolved when his exposure to these elements
was limited.
By decision dated March 1, 2011, OWCP denied appellant’s claim in File No. xxxxxx576
on the grounds that the medical evidence failed to establish a causal relationship between his
sinus condition and factors of his employment. On March 2, 2011 appellant requested review of
the written record. OWCP denied his request as untimely by decision dated May 18, 2011.
The record contains a second opinion report dated May 6, 2011 from Dr. Benjamin
Chiam, a pulmonologist, who provided a history of appellant’s employment-related exposure to
jet fuel, paint and other toxins. Examination revealed clear lungs on auscultation. Pulmonary
function testing identified minor airway obstruction. Dr. Chiam diagnosed a symptom complex
(with pulmonary and extrapulmonary symptoms) aggravated by his work environment. He
stated that the breadth of appellant’s symptoms made a respiratory disease such as asthma alone
less likely. Dr. Chiam opined, however, that appellant did certainly have respiratory symptoms
that may be explained by asthma/reactive airway disease. He stated, “In this context, asthma,
work-aggravated asthma and possibly occupational asthma could be considered.” Dr. Chiam
agreed with appellant’s treating physicians that allergy could be a contributing factor, but stated
that allergic response to fuel fumes does not have a biologic plausibility. He opined that
appellant might have multiple chemical sensitivity disorder. Dr. Chiam stated that in order to

4

clarify appellant’s diagnosis, specific allergen/fume challenge testing would be required. As his
expertise was in the area of respiratory disease, he indicated that he would not be able to perform
the necessary tests. Dr. Chiam further stated that he had not reviewed appellant’s imaging, but
assumed it was unremarkable. As appellant refused further testing, he stated that he was unable
to offer a complete opinion.
In a supplemental report dated May 20, 2011, Dr. Chiam stated that labeling appellant as
strictly allergic was probably not appropriate until further understanding of his case was
achieved. He offered multiple possibilities for appellant’s symptoms, including asthma,
bronchitis or allergic bronchopulmonary aspergillosis and recommended an examination by an
allergist/immunologist. Finally, Dr. Chiam stated that, without further testing, he was unable to
provide an accurate opinion on the cause of appellant’s condition.
On April 16, 2011 appellant filed another occupational disease claim alleging that he
sustained a medical condition as a result of exposure to paint and diesel fumes on April 14, 2011
(File No. xxxxxx549).
By decision dated May 23, 2011, OWCP denied appellant’s claim in File No. xxxxxx549
on the grounds that he failed to establish that he had developed a diagnosed condition as a result
of the claimed chemical exposure.
By decision dated September 29, 2011, OWCP denied appellant’s request for merit
review in File No. xxxxxx576.
Appellant appealed OWCP’s May 23, 2011 decision in File No. xxxxxx549 and the
May 18 and September 29, 2011 decisions in File No. xxxxxx576 to the Board. In separate
decisions dated December 19, 2011, the Board set aside OWCP’s September 29, 2011 decision
in File No. xxxxxx576 and the May 23, 2011 decision in File No. xxxxxx549 and remanded both
cases for consolidation of appellant’s occupational disease claims related to his sinus/respiratory
conditions and for consideration of the medical evidence contained in all of those files.7
By decision dated March 16, 2012, OWCP denied modification of its March 1, 2011
decision in File No. xxxxxx576 on the grounds that the medical evidence was insufficient to
establish a causal relationship between the accepted exposure and a diagnosed condition. The
claims examiner noted that appellant refused to undergo additional testing, as requested by the
second opinion examiner.
By decision dated March 19, 2012, OWCP denied appellant’s claim in File No.
xxxxxx549, finding that appellant had failed to establish a causal relationship between the
accepted exposure to paint fumes and diesel fuel and the claimed medical condition. The claims
examiner noted that the second opinion examiner was unable to provide an opinion on the cause
of appellant’s condition due to incomplete testing.

7

See supra note 4.

5

LEGAL PRECEDENT -- ISSUES 1, 2 & 3
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged; and that any disability
and/or specific condition for which compensation is claimed are causally related to the
employment injury.8 These are the essential elements of each compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.9
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;10 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;11 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.12
Generally, causal relationship may be established only by rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors.13 The opinion of the physician
must be based on a complete factual and medical background of the claimant,14 must be one of
reasonable medical certainty15 and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.16

8

Caroline Thomas, 51 ECAB 451 (2000); Elaine Pendleton, 40 ECAB 1143 (1989).

9

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

10

Solomon Polen, 51 ECAB 341 (2000).

11

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

12

Ernest St. Pierre, 51 ECAB 623 (2000).

13

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

14

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

15

John W. Montoya, 54 ECAB 306 (2003).

16

Judy C. Rogers, 54 ECAB 693 (2003).

6

ANALYSIS -- ISSUE 1
The medical evidence submitted by appellant is insufficient to establish that his
diagnosed left shoulder condition was caused or aggravated by factors of his federal
employment. Therefore, appellant has failed to meet his burden of proof.
Relevant medical evidence of record consisted of a March 31, 2011 report from Dr. Lee
and a January 18, 2011 MRI scan report. Neither report is sufficient to establish appellant’s
claim. Dr. Lee diagnosed left shoulder anterior glenoid labral tear and Hill-Sachs deformity. His
report, however, did not contain examination findings or a complete factual or medical
background. Dr. Lee stated that appellant’s left shoulder joint instability would affect his ability
to perform the duties required of his position. He did not, however, provide an opinion as to the
cause of the diagnosed shoulder condition. The Board has long held that medical evidence
which does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value.17 Similarly, the January 18, 2011 MRI scan report, lacking any opinion on
causal relationship, is of limited probative value.
The remaining medical evidence of record, which relates to appellant’s respiratory
condition, is not relevant to his claim for a left shoulder injury. Therefore, it is insufficient to
establish his claim.
Appellant expressed his belief that his left shoulder condition resulted from his duties as a
border protection officer. The Board has held, however, that the mere fact that a condition
manifests itself during a period of employment does not raise an inference that there is a causal
relationship between the two.18 Neither the fact that the condition became apparent during a
period of employment, nor the belief that the condition was caused or aggravated by employment
factors or incidents, is sufficient to establish causal relationship.19 Causal relationship must be
substantiated by reasoned medical opinion evidence, which it is appellant’s responsibility to
submit. Therefore, appellant’s belief that his condition was caused by the alleged work-related
injury is not determinative.
OWCP advised appellant that it was his responsibility to provide a comprehensive
medical report which described his symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of his condition. Appellant failed to do so. As there
is no probative, rationalized medical evidence addressing how his claimed condition was caused
or aggravated by his employment, he has not met his burden of proof to establish that he
sustained an occupational disease in the performance of duty causally related to factors of
employment.

17

Michael E. Smith, 50 ECAB 313 (1999).

18

See Joe T. Williams, 44 ECAB 518, 521 (1993).

19

Id.

7

ANALYSIS -- ISSUES 2 & 3
The Board finds that appellant’s claims in File Nos. xxxxxx385 and xxxxxx576 are not in
posture for a decision.
In separate decisions dated December 19, 2011, the Board set aside OWCP’s
September 29, 2011 decision in File No. xxxxxx576 and the May 23, 2011 decision in File No.
xxxxxx549 and remanded both case for consolidation of appellant’s occupational disease claims
related to his sinus/respiratory conditions and for consideration of the medical evidence
contained in all related files. On remand, OWCP found in each case that the medical evidence
failed to establish that appellant developed a respiratory condition due to employment-related
exposure to toxins, based on Dr. Chiam’s May 20 and 6, 2011 second opinion reports. The
Board finds, however, that Dr. Chiams’ reports are insufficient to form the basis of OWCP’s
March 16 and 19, 2012 decisions denying appellant’s claims.
OWCP referred appellant to Dr. Chiam for an opinion as to the cause of appellant’s
current condition. On May 6, 2011 Dr. Chiam diagnosed a symptom complex (with pulmonary
and extrapulmonary symptoms) aggravated by his history of employment-related exposure to jet
fuel, paint and other toxins. He stated that the breadth of appellant’s symptoms made a
respiratory disease such as asthma alone less likely. Dr. Chiam opined, however, that appellant
did certainly have respiratory symptoms that may be explained by asthma/reactive airway
disease. He stated, “In this context, asthma, work-aggravated asthma and possibly occupational
asthma could be considered.” Dr. Chiam agreed with appellant’s treating physicians that allergy
could be a contributing factor, but stated that allergic response to fuel fumes does not have a
biologic plausibility. He opined that appellant might have multiple chemical sensitivity disorder.
The Board finds that Dr. Chiam’s report is vague and speculative and is therefore of diminished
probative value. Dr. Chiam admittedly was unable to offer an unequivocal opinion as to causal
relationship because he was not qualified to perform the specific allergen/fume challenge testing
that would be necessary to clarify appellant’s diagnosis. The Board notes that he did not review
appellant’s imaging results. Therefore, it is of diminished probative value
Dr. Chiam’s supplemental report of May 20, 2011 is equally vague and equivocal. He
stated that labeling appellant as strictly allergic was probably not appropriate until further
understanding of his case was achieved. Dr. Chiam offered multiple possibilities for appellant’s
symptoms, including asthma, bronchitis or allergic bronchopulmonary aspergillosis and
recommended an examination by an allergist/immunologist. Finally, he stated that, without
further testing, which appellant refused, he was unable to provide an accurate opinion on the
cause of appellant’s condition.
The Board notes that OWCP found that appellant’s refusal to undergo further testing was
reason to deny his claim. Appellant’s agreement to further testing, however, would not cure the
deficiencies in Dr. Chiam’s reports. Dr. Chiam was admittedly not qualified to render an opinion
or to perform the required testing.
In a December 13, 2012 report, appellant was treated by Dr. Angelova, a family
physician, who diagnosed sinusitis and opined that it was likely related to dust and fumes at
work. Later, in a report dated January 6, 2011, he stated that he was treating appellant for

8

allergies related to acute/chronic sinusitis and laryngitis due to exposure of fumes, dust and
indoor allergies.
Proceedings under FECA are not adversarial in nature, and OWCP is not a disinterested
arbiter. While the claimant has the responsibility to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence. It has the obligation to see that
justice is done.21 Accordingly, once OWCP undertakes to develop the medical evidence further,
it has the responsibility to do so in the proper manner.22 As it undertook development of the
medical evidence by referring appellant to Dr. Chiam, it had an obligation to secure a report
adequately addressing the relevant issue in each case.23 The obligation continues until it receives
a proper report. Therefore, these cases shall be remanded to OWCP for a proper second opinion
report from an appropriate specialist. Once OWCP has developed the evidence as it deems
necessary, it should issue an appropriate decision.
20

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained a left shoulder injury in the performance of duty. The Board further finds that the
issues in File Nos. xxxxxx576 and xxxxxx549 regarding whether he developed a respiratory
condition in the performance of duty are not in posture for a decision.

20

Vanessa Young, 55 ECAB 575 (2004).

21

Richard E. Simpson, 55 ECAB 490 (2004).

22

Melvin James, 55 ECAB 406 (2004).

23

Peter C. Belkind, 56 ECAB 580 (2005).

9

ORDER
IT IS HEREBY ORDERED THAT the March 16, 2012 decision of the Office of
Workers’ Compensation Programs in File No. xxxxxx385 is affirmed.
IT IS FURTHER ORDERED THAT the March 19 and 16, 2012 decisions in File Nos.
xxxxxx576 and xxxxxx549 are set aside and the case is remanded for further development
consistent with the provisions of this decision.
Issued: December 14, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

